Exhibit 99 TI reports financial results for 2Q08 Conference call on TI web site at 4:30 p.m. Central time today www.ti.com/ir Beginning with this earnings release, TI will describe revenue in four product categories:Analog, Embedded Processing, Wireless and Other.For a complete description of these changes, please reference the materialsfrom the company’s conference call and webcast, held on July 1, 2008, available atwww.ti.com/ir. DALLAS (July 21, 2008) – Texas Instruments (TI) (NYSE: TXN) today announced second-quarter revenue of $3.35 billion, net income of $588 million and earnings per share of $0.44. “Our core areas of Analog and Embedded Processing delivered solid revenue growth,” said Rich Templeton, TI’s chairman, president and CEO.“Each grew sequentially and increased 10 percent from a year ago.These technologies are critical to thousands of different types of electronic equipment, making them some of the most attractive markets in the semiconductor industry.We believe our portfolio combined with our passion to help customers solve critical problems will drive good long-term growth.” In total, TI’s revenue in the second quarter was in the lower half of the company’s range of expectations, as were earnings per share.Demand slowed unexpectedly in June primarily because distributors reduced inventory levels and did not replenish them late in the quarter.Additionally, Wireless revenue declined in the quarter, continuing its first-quarter weakness. “We believe this slower demand was due to a mix of reasons, including a weaker economic environment and greater confidence in TI’s ability to deliver products within short lead times,” Templeton said.“Our orders were up in the quarter and backlog grew, but we are cautious given the demand environment we just experienced.If demand strengthens as quickly as it slowed, we are well-positioned to meet it.” Amounts are in millions of dollars, except per-share amounts.Except as noted, financial results are for continuing operations.The sale of TI’s former Sensors & Controls business was completed on April 27, 2006, and that business is reported as a discontinued operation. 2Q08 2Q07 vs. 2Q07 1Q08 vs. 1Q08 Revenue: $ 3351 $ 3424 -2% $ 3272 2% Operating profit: $ 833 $ 809 3% $ 807 3% Income: $ 588 $ 614 -4% $ 662 -11% Earnings per share: $ 0.44 $ 0.42 5% $ 0.49 -10% Cash flow from operations: $ 520 $ 898 -42% $ 641 -19% Revenue TI’s revenue declined 2 percent compared with the second quarter of last year as growth in Analog and Embedded Processing was not sufficient to offset declines in Wireless and Other revenue.Revenue grew 2 percent compared with the prior quarter as growth in Analog, Embedded Processing and Other more than offset the decline in Wireless. 2Q08 2Q07 vs. 2Q07 1Q08 vs. 1Q08 Note Analog: $ 1292 $ 1170 10% $ 1265 2% (1) Embedded Processing: $ 436 $ 397 10% $ 418 4% (2) Wireless: $ 903 $ 1024 -12% $ 922 -2% (3) Other: $ 720 $ 833 -14% $ 667 8% (4)(5) The product categories include: ▪ Analog: high-performance analog, high-volume analog& logic ▪ Embedded Processing: catalog, communications infrastructure and automotive DSPsand microcontrollers ▪ Wireless: basebands, OMAPTM applications processors,connectivity products for handsets ▪ Other: DLP® products, calculators, RISC microprocessors, ASIC products, royalties (1) Analog revenue growth in both comparisons was due to stronger demand for high-performance analog products. (2) Embedded Processing revenue growth in both comparisons was primarily due to stronger demand for catalog products, as well as communications infrastructure products. (3) Wireless revenue declines in both comparisons were due to lower sales of baseband products. (4) Other revenue decreased from a year ago due to declines across a number of product lines, especially the impact from the sale of a DSL product line in the third quarter of 2007 and lower demand for RISC microprocessors.Compared with the first quarter of 2008, Other revenue grew due to seasonal demand for calculators that more than offset lower revenue for RISC microprocessors. (5) The Other category includes revenue from the Education Technology segment of $176 million compared with $167 million in the year-ago quarter and $81 million in the prior quarter.Essentially all of this revenue is from sales of calculators. Additional financial information ▪ Operating profit increased 3 percent from both the year-ago and prior quarters due to lower operating expenses. ▪ Income declined 4 percent from the year-ago quarter due to lower interest income.Income declined 11 percent from the prior quarter due to a higher tax provision.The prior quarter included $81 million of discrete tax benefits. ▪ Orders were $3.46 billion, about even with the year-ago quarter and up 4 percent from the prior quarter. ▪ Inventory increased in the quarter to above the company’s desired levels.This was primarily due to higher manufacturing costs and lower-than-expected revenue in the quarter.Additionally, the company built calculator inventory to support the upcoming back-to-school season. ▪ The company used $433 million in the quarter to repurchase 14.1 million shares of its common stock and paid dividends of $132 million. Outlook For the third quarter of 2008, TI expects: ▪ Revenue:$3.26 – 3.54 billion ▪ Earnings per share:$0.41 – 0.47 TI will update its third-quarter outlook on September 9, 2008. For the fullyear of 2008, TI continues to expect approximately the following: ▪ R&D expense:$2.0 billion ▪ Capital expenditures:$0.9 billion ▪ Depreciation:$1.0 billion ▪ Annual effective tax rate:31% TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Income (Millions of dollars, except share and per-share amounts) For Three Months Ended June 30, 2008 June 30, 2007 Mar. 31, 2008 Revenue $ 3,351 $ 3,424 $ 3,272 Cost of revenue 1,602 1,640 1,516 Gross profit 1,749 1,784 1,756 Research and development (R&D) 488 551 514 Selling, general and administrative (SG&A) 428 424 435 Operating profit 833 809 807 Other income (expense) net 17 56 33 Income from continuing operations before income taxes 850 865 840 Provision for income taxes 262 251 178 Income from continuing operations 588 614 662 Loss from discontinued operations, net of taxes (4 ) Net income $ 588 $ 610 $ 662 Basic earnings per common share: Income from continuing operations $ .45 $ .43 $ .50 Net income $ .45 $ .42 $ .50 Diluted earnings per common share: Income from continuing operations $ .44 $ .42 $ .49 Net income $ .44 $ .42 $ .49 Average shares outstanding (millions): Basic 1,320 1,437 1,327 Diluted 1,341 1,469 1,347 Cash dividends declared per share of common stock $ .10 $ .08 $ .10 Percentage of revenue: Gross profit 52.2 % 52.1 % 53.7 % R&D 14.6 % 16.1 % 15.7 % SG&A 12.8 % 12.4 % 13.3 % Operating profit 24.9 % 23.6 % 24.7 % TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Balance Sheets (Millions of dollars, except share amounts) June 30, 2008 June 30, 2007 Mar. 31, 2008 Assets Current assets: Cash and cash equivalents $ 1,317 $ 1,266 $ 1,450 Short-term investments 331 2,315 426 Accounts receivable, net of allowances of ($24), ($27) and ($25) 1,811 1,897 1,669 Raw materials 111 106 111 Work in process 997 876 943 Finished goods 543 442 524 Inventories 1,651 1,424 1,578 Deferred income taxes 641 1,072 659 Prepaid expenses and other current assets 259 246 193 Total current assets 6,010 8,220 5,975 Property, plant and equipment at cost 7,603 7,657 7,493 Less accumulated depreciation (3,999 ) (3,859 ) (3,908 ) Property, plant and equipment, net 3,604 3,798 3,585 Long-term investments 766 254 791 Goodwill 840 792 838 Acquisition-related intangibles 108 117 105 Deferred income taxes 626 405 618 Capitalized software licenses, net 220 259 225 Overfunded retirement plans 128 79 122 Other assets 80 96 79 Total assets $ 12,382 $ 14,020 $ 12,338 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 677 $ 622 $ 680 Accrued expenses and other liabilities 955 1,048 871 Income taxes payable 26 187 218 Accrued profit sharing and retirement 102 98 79 Total current liabilities 1,760 1,955 1,848 Underfunded retirement plans 187 115 191 Deferred income taxes 57 20 60 Deferred credits and other liabilities 394 436 382 Total liabilities 2,398 2,526 2,481 Stockholders’ equity: Preferred stock, $25 par value.Authorized 10,000,000 shares. Participating cumulative preferred.None issued. Common stock, $1 par value.Authorized 2,400,000,000 shares.Shares issued:June 30, 2008 1,739,712,567; June 30, 2007 1,739,467,307; March 31, 2008 1,739,660,927 1,740 1,739 1,740 Paid-in capital 940 761 926 Retained earnings 20,773 18,511 20,318 Less treasury common stock at cost: Shares:June 30, 2008 428,835,142; June 30, 2007 310,382,046; March 31, 2008 416,925,336 (13,138 ) (9,233 ) (12,776 ) Accumulated other comprehensive loss, net of taxes (331 ) (284 ) (351 ) Total stockholders’ equity 9,984 11,494 9,857 Total liabilities and stockholders’ equity $ 12,382 $ 14,020 $ 12,338 TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Cash Flows (Millions of dollars) For Three Months Ended June 30, 2008 June 30, 2007 Mar. 31, 2008 Cash flows from operating activities: Net income $ 588 $ 610 $ 662 Adjustments to reconcile net income to cash provided by operating activities of continuing operations: Loss from discontinued operations 4 Depreciation 245 256 241 Stock-based compensation 54 69 54 Amortization of acquisition-related intangibles 10 14 10 Losses on sales of assets 6 Deferred income taxes (7 ) (3 ) (74 ) Increase (decrease) from changes in: Accounts receivable (149 ) (144 ) 89 Inventories (73 ) (15 ) (160 ) Prepaid expenses and other current assets (29 ) 42 (46 ) Accounts payable and accrued expenses 32 110 (179 ) Income taxes payable (181 ) (76 ) 165 Accrued profit sharing and retirement 23 47 (122 ) Other 7 (16 ) (5 ) Net cash provided by operating activities of continuing operations 520 898 641 Cash flows from investing activities: Additions to property, plant and equipment (271 ) (174 ) (219 ) Purchases of short-terminvestments (1,479 ) (362 ) Sales and maturities of short-terminvestments 111 1,529 958 Purchases of long-term investments (3 ) (6 ) (2 ) Sales of long-term investments 3 16 Acquisitions, net of cash acquired (19 ) Net cash (used in) provided byinvesting activities of continuing operations (182 ) (127 ) 391 Cash flows from financing activities: Payments on loans and long-term debt (43 ) Dividends paid (132 ) (115 ) (133 ) Sales and other common stock transactions 89 374 76 Excess tax benefit from share-based payments 3 56 13 Stock repurchases (433 ) (742 ) (874 ) Net cash used in financing activities of continuing operations (473 ) (470 ) (918 ) Effect of exchange rate changes on cash 2 8 Net (decrease) increase in cash and cash equivalents (133 ) 301 122 Cash and cash equivalents, beginning of period 1,450 965 1,328 Cash and cash equivalents, end of period $ 1,317 $ 1,266 $ 1,450 Certain amounts in prior periods’ financial statements have been reclassified to conform to the current presentation. Safe Harbor Statement “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995:This release includes forward-looking statements intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995.These forward-looking statements generally can be identified by phrases such as TI or its management “believes,” “expects,” “anticipates,” “foresees,” “forecasts,” “estimates” or other words or phrases of similar import.Similarly, statements herein that describe TI’s business strategy, outlook, objectives, plans, intentions or goals also are forward-looking statements.All such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those in forward-looking statements. We urge you to carefully consider the following important factors that could cause actual results to differ materially from the expectations of TI or its management: • Market demand for semiconductors, particularly in key markets such as communications, entertainment electronics and computing; • TI’s ability to maintain or improve profit margins, including its ability to utilize its manufacturing facilities at sufficient levels to cover its fixed operating costs, in an intensely competitive and cyclical industry; • TI’s ability to develop, manufacture and market innovative products in a rapidly changing technological environment; • TI’s ability to compete in products and prices in an intensely competitive industry; • TI’s ability to maintain and enforce a strong intellectual property portfolio and obtain needed licenses from third parties; • Expiration of license agreements between TI and its patent licensees, and market conditions reducing royalty payments to TI; • Economic, social and political conditions in the countries in which TI, its customers or its suppliers operate, including security risks, health conditions, possible disruptions in transportation networks and fluctuations in foreign currency exchange rates; • Natural events such as severe weather and earthquakes in the locations in which TI, its customers or its suppliers operate; • Availability and cost of raw materials, utilities, manufacturing equipment, third-party manufacturing services and manufacturing technology; • Changes in the tax rate applicable to TI as the result of changes in tax law, the jurisdictions in which profits are determined to be earned and taxed, the outcome of tax audits and the ability to realize deferred tax assets; • Losses or curtailments of purchases from key customers and the timing and amount of distributor and other customer inventory adjustments; • Customer demand that differs from our forecasts; • The financial impact of inadequate or excess TI inventory that results from demand that differs from projections; • TI's ability to access its bank accounts and lines of credit or otherwise access the capital markets; • Product liability or warranty claims, claims based on epidemic or delivery failure or recalls by TI customers for a product containing a TI part; • TI’s ability to recruit and retain skilled personnel; and • Timely implementation of new manufacturing technologies, installation of manufacturing equipment and the ability to obtain needed third-party foundry and assembly/test subcontract services. For a more detailed discussion of these factors see the Risk Factors discussion in Item 1A of our most recent Form 10-K.The forward-looking statements included in this release are made only as of the date of this release and TI undertakes no obligation to update the forward-looking statements to reflect subsequent events or circumstances. About Texas Instruments Texas Instruments (NYSE: TXN) helps customers solve problems and develop new electronics that make the world smarter, healthier, safer, greener and more fun.A global semiconductor company, TI innovates through manufacturing, design and sales operations in more than 25 countries. For more information, go to www.ti.com. TI Trademarks: OMAP DLP Other trademarks are the property of their respective owners.
